DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “300” has been used to designate both a casing and a component with cable 306 running through it.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 
The abstract of the disclosure is objected to because it is too long.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: in [0100] “the oil well 200” should likely be amended to recite --the oil well [[200]]601--.  In [00222] it recites “within the apparatus 210” but 210 has been defined as a fluid passage.  In [00226] it recites “pressurizing of the working fluid 236” but 236 has been defined as the piston.  Also in [00226] it recites “an eight (8) pin connector 302, to a power supply 302” thereby making it unclear how 302 should actually be defined.
Appropriate correction is required.
Claim Objections
Claims 1, 3, 34, 35 and 41 are objected to because of the following informalities: in claim 1, the end of step (i) should be amended to end with the word --and--.
In claim 3, the end of step (v) should be amended to end with the word --and--, and in (vi) “a trigger” should be amended to recite --[[a]]the trigger-- if it is referring to the trigger previously defined in (v).
In claim 34, steps (i) and (ii) should likely be amended to recite (iii) and (iv), respectively, based on the steps of claim 1.  Without this amendment to the numbering of steps in claim 34, the recitation “repeating steps (i) to (iii)” in claim 41 is unclear.
In claim 35, step (iii) should likely be amended to recite (v) in view of [amended] claim 34.
the trigger-- if it is referring to the trigger previously defined in (v).  Also, in claim 41, steps (iv), (v) and (vi) should likely be amended to recite (v), (vi) and (vii), respectively, based on the steps defined in claim [amended] 34.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 7, 9, 17-18, 20-22, 25, 32, 34-35, 39, 41, 43, 50-52, 78 and 80 are rejected under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the respective injection string" in line 3 of (iii).  Claim 22 recites the limitation "the respective flow coefficient" in lines 3-4.  Claim 34 recites the limitation "the respective production string" in the last two lines. There is insufficient antecedent basis for these limitations in the claims.  Consequently, claims 2-5, 7, 9, 17-18, 20-21, 25, 32, 35, 39, 41, 43, 50-52, 78 and 80 are also rejected under 35 USC 112(b) as being indefinite since they depend from claims that are rejected under 35 USC 112(b) as being indefinite.
Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

This judicial exception is not integrated into a practical application.  In particular, the claims recite the additional elements of causing injection, causing a condition of the valves to be set and causing production, yet the physical steps of injecting fluid, opening and/or closing valves or producing fluid are not claimed.  These additional elements amount to mere data gathering and selecting a particular data source or type of data to be manipulated, which are forms of insignificant extra-solution activity.  The method steps amount to simply implementing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these computer implementations are mere instructions to apply to a judicial exception.  See e.g., Fort Props., Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323-24, 101 USPQ2d 1785, 1789-90 (Fed. Cir. 2012); Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada, 687 F.3d 1266, 1280-81, 103 USPQ2d 1425, 1434-35 (Fed. Cir. 2012).  With regards to the optimization of operation steps discussed above, the insignificant extra-solution activity is well-understood, routine, conventional activity.  See MPEP 2106.05(d) and 2106.05(g).  Additionally, claims 2-5, 7, 9, 17-18, 20-22, 32, 34-35, 39, 41, 43, 78 and 80 further 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 USC 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 32, 78 and 80 are rejected under 35 USC 102(a)(1) as being anticipated by O’Donnell et al. (US 9,200,799 B2) (“O’Donnell”).
Referring to claim 1: O’Donnell teaches a method, performed by a processor of at least one apparatus, of optimizing operation of one or more tubing strings, each tubing string being located in a hydrocarbon well and having a plurality of valves, each valve being actuatable between a fully open position and a fully closed position, each valve being in communication with a respective zone of a formation defining a reservoir containing hydrocarbon material, the method comprising:
for each injection string in the one or more tubing strings:

(ii) determining an optimal operating schedule for the injection string in accordance with the characterization of the one or more zones of the formation and one or more performance objectives of the respective injection string, wherein the optimal operating schedule comprises one or more valve configurations and an operating duration for each of the one or more valve configurations, wherein each valve configuration is defined by a condition of the valves in which each valve in the plurality of valves is in either the fully open position or the fully closed position (column 18, line 54 - column 19, line 8; column 22, line 65 - column 23, line 29).
Referring to claim 2: O’Donnell teaches: (iii) causing a condition of the valves to be set in accordance with the optimal operating schedule for the injection string (column 18, line 54 - column 19, line 8).
Referring to claim 3: O’Donnell teaches:
(iv) causing injection of the injection fluid into the injection string in accordance with the optimal operating schedule for the injection string;
(v) monitoring to detect one or more triggers for re-optimizing the optimal operating schedule for the injection string;
(vi) repeating steps (i) to (iii) in response to detection of a trigger for re-optimizing the optimal operating schedule for the injection string (column 22, line 65 - column 23, line 29).
Referring to claim 4: O’Donnell teaches the apparatus is a remote server in communication with a controller (column 3, lines 36-48), wherein the controller is coupled to the valves and controls a valve condition of each of the valves, wherein characterizing the injectivity and determining the optimal operating schedule is performed by the server and causing the condition of the valves to be set in accordance with the optimal operating schedule is performed by the controller,
wherein the causing the condition of the valves to be set in accordance with the optimal operating schedule comprises sending an instruction to the controller to set the condition of the valves in accordance with the optimal operating schedule (column 3, lines 19-35).
Referring to claim 7: O’Donnell teaches the one or more performance objectives comprise one or more of evenly distributing the flow of the injection fluid through one or more valves in the plurality of valves, maximizing the flow of the injection fluid through one or more valves in the plurality of valves, maximizing an accumulated volume of injection fluid injected through one or more valves, maintaining a pressure of the injection fluid at surface at a desired value (column 17, lines 21-27), minimizing changes in valve condition, isolating the flow of the injection fluid through one or more valves, distributing the flow of the injection fluid through one or more valves by predetermined differing amounts (column 22, lines 65-67), and/or receiving the injection fluid through one or more valves in response to back pressure or under pressure from a surface pump.
Referring to claim 32: O’Donnell teaches the method is performed for multiple tubing strings located in the formation, wherein each tubing string interacts with a 
Referring to claim 78: O’Donnell teaches an apparatus, comprising:
at least one processor (column 3, lines 19-35); and
a memory coupled to the at least one processor (column 3, line 36-48), the memory having tangibly stored thereon executable instructions (column 3, lines 19-35) that, when executed by the at least one processor, cause the apparatus to perform the method of claim 1.
Referring to claim 80: O’Donnell teaches a non-transitory machine readable medium having tangibly stored thereon executable instructions for execution by at least one processor of an apparatus (column 3, lines 19-48), wherein the executable instructions, when executed by the at least one processor, cause the processor to perform the method of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 5 is rejected under 35 USC 103 as being unpatentable over O’Donnell and in view of Edwards et al. (US 7,086,464 B2) (“Edwards”).
While O’Donnell teaches determining the one or more valve configurations and the operating duration for each of the one or more valve configurations which optimizes the one or more performance objectives, O’Donnell does not specifically teach generating a simulation of fluid flow within a simulation of the formation for each of the valve configurations.  Edwards teaches a method including at least one injection string 106 (Fig. 4), at least one production string 104 (Fig. 4), operating valves in accordance with sensed characteristics (column 5, lines 23-27), and generating a simulation of fluid flow within a simulation of the formation for each of the valve configurations (column 4, lines 27-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by O’Donnell to include simulating as taught by Edwards in order to be able to extend the tests into the surrounding formation.
Claims 34, 35, 39, 41, and 50-52 are rejected under 35 USC 103 as being unpatentable over O’Donnell and in view of Shaw et al. (US 7,234,524 B2) (“Shaw”).
Referring to claims 34, 35, 41 and 52: While O’Donnell teaches the importance of oil recovery (column 1, lines 20-25) and that optimal operating schedules comprise one or more valve configurations, O’Donnell does not specifically teach characterizing a 
for each injection string in the one or more tubing strings:
(i) characterizing an injectivity of one or more zones of the formation in accordance with sensed characteristics of an injection fluid (column 2, lines 42-45);
for each production string in the one or more tubing strings:
(i) characterizing a production flow of one or more zones of the formation in accordance with sensed characteristics of a production fluid (column 2, lines 42-45);
(ii) determining an optimal operating schedule for the production string in accordance with the characterization of the production flow and/or one or more zones of the formation and one or more performance objectives of the respective production string;
(iii) causing a condition of the valves of the production string to be set in accordance with the optimal operating schedule for the production string (column 3, line 44 - column 4, line 6);
(iv) causing production of a production fluid from the formation through the production string in accordance with the optimal operating schedule for the production string;
(v) monitoring the production fluid to detect one or more triggers for re-optimizing with the optimal operating schedule for the production string;
(vi) repeating steps (i) to (iii) in response to detection of a trigger for re-optimizing with the optimal operating schedule for the production string (column 3, lines 65-67).

Referring to claim 39: O’Donnell teaches the method is performed for multiple tubing strings located in the formation, wherein each tubing string interacts with a common hydrocarbon reservoir well, wherein the method is performed for multiple tubing strings to jointly optimize the operation of the multiple tubing strings (column 22, lines 65-67).
Referring to claims 50 and 51: O’Donnell does not specifically teach the injection string and production string are located in the same well.  Shaw teaches the injection string and production string are located in the same well (Figs. 1, 2, and 4), wherein the injection string and production string are operated to provide cyclical injection and production from the same well.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strings taught by O’Donnell to comprise injection and production strings located in the same well as taught by Shaw in order to optimize production with the smallest footprint at the surface.  Further, Shaw does not specifically teach alternatively operating the injection and production strings.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Shaw to include alternative operation since one would be choosing 
O’Donnell and Shaw do not specifically teach the injection string and production string are located in different wells within proximity of each other, which the injection of the injection fluid into the injection string stimulates production in the production string.  However, since there is no criticality provided for only one setup of the wells (either in the same well or in different wells), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wells to be in different wells as a matter of design choice.
Allowable Subject Matter
Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 USC 112(b) or 35 USC 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


18 February 2022